Title: From John Adams to John Quincy Adams, 8 August 1803
From: Adams, John
To: Adams, John Quincy


					
					  August 8,  1803
				
				
Know all Men, by these Presents, that I John Adams of Quincy, in the County of Norfolk, in the State of Massachusetts, Esquire, in Consideration of Twelve thousand Eight hundred and Twelve dollars paid me by John Quincy Adams of Boston in the County of Suffolk, and State aforesaid, the Receipt whereof I do hereby acknowledge, do hereby give grant Sell and convey unto the Said John Quincy Adams and his Heirs, the following Parcells of Real Estate, to Witt, A certain Track of Land, Situated on the Plain below Pennshill, in Quincy aforesaid containing by Estimation, about one hundred and Eight Acres be the same more or less, with the three Houses, three Barns and other Buildings upon it, and bounded Easterly on the Country Road to Plymouth, North Easterly partly on a Houselott of Mr Heath, partly on another Houselott of Mr Pratt and partly on Land of Mr James Brackett, then Land Northerly by Land of the late Dr Elisha Savill, then Easterly by Land of the late Dr Savill, now Captain Joseph Brackett, then Northerly partly on Land of the said Joseph Brackett where the Line runs below the Fence as it now Stands, and within the Border of the Millpond, and partly on Land of the Nightengales then Westerly by Land of Ebenezer and Josiah Adams, then Northerly again by Land of the Said Ebenezer and Josiah Adams, then Westerly again by the Land of the Same, then Northerly again by the Same then Easterly by the Same, then Northerly by the Same and by the middle Pasture So called, being part of the Dower of the late Deacon Ebenezer Adams’s  Widow; then Westerly by Land formerly of Moses Adams; now of Ebenezer and Josiah Adams, then Southerly by fresh Meadow of the Heirs of the late Deacon Ebenezer Adams, and by the Lands of Joseph Field; till you come to the Eastern Boundary on Plymouth Road first mentioned, or however the Premisses are bounded or reputed to be boundedAlso another Tract of Land, in Quincy aforesaid on the Opposite Side of the road, containing twenty four Acres more or less, bounded Westerly  on Plymouth Road, Southerly partly on Land of Mr Hardwick, partly on the narrow Lane, and partly on Land of Thomas Pratt, formerly common Land, Easterly partly on Thomas Pratt And partly on Land of Deacon Jonathan Bass, and Northerly on Dr Phipps, or however otherwise bounded or reputed to be boundedAlso Six Acres of Land more or less in said Quincy, bounded Westerly by Plymouth Road Southerly by Land of Deacon Jonathan Bass, Easterly partly by Land of Thomas Pratt, and Partly by Land in Possession of Judge Crane and Northerly by Land lately of Mr Joseph Cleverly deceasedAlso nine Acres of Land, more or less in Braintree, near Top of Penns hill, bounded northerly by the Line, between Quincy and Braintree, Westerly and South Westerly on Plymouth Road, Southerly on Land of Samuel and Adams Curtis, Easterly partly on Land of the said Samuel and Adam Curtis and partly on Land of Thomas Pratt, or however otherwise bounded.Also three Woodlotts, vizt. The Lott Number Six, in the third Division of the most Southerly part of the North Commons so called, of the ancient Town of Braintree, containing fourteen Acres, more or less, and bounded Northerly partly on the Lott Number one in the fifth Division, and partly on the Lott Number two; Westerly partly on the Lot Number one, and partly on the Lott Number Two, in the Second Division of the Said most Souther part, Southerly on the Lott Number five, in Said third Division, and Easterly on the aforesaid Lott Number 3 in the aforesaid fifth Division. This Lott was conveyed to me, by the Committee of the Town of Braintree in 1765.Also another Lott of Woodland being the fifth Lott in the third Division, containing fifteen Acres more or less, bounded Easterly on the Second Lott in the fourth Division and partly on the third Lott in Said Division, Northerly on the Sixth Lott in the aforesaid third division, Westerly, on the Central Line So called, Southerly on the fourth Lott in the aforesaid third Division This Lott I purchased of Joseph Crosby EsqrAlso another Lott of Woodland containing fifteen Acres, more or less in the third Lott in the third Division, bounded Southerly on Caleb Hobarts Lott Number two, Easterly on Land lately of Silas Veazie, Northerly on James Brackett Lott Number four, and Westerly on a Line dividing the Second and third Divisions. This Lott I purchased of Elkanah Thayer in 1793.Also two Lotts of Pasture now lying together, vizt. the Lott Number three in the fourth Division of the most Southerly Part of the North Common So called, containg Twenty three Acres, two Quarters and twenty one Rods more or less and bounded Northerly partly on Land of the Widow of the late Deacon Ebenezer Adams, and partly on Land lately of Moses Adams now of Ebenezer and Josiah Adams, Southerly on the Lott Number two in the same Division, Easterly on the Lott Number four in the same Division and Westerly partly on the Lott Number one in the fifth Division, partly on the Lott Number Six in the third Division and partly on the Lott number five in the same division, reserving a Drift Way through said Lott Number three to the Lott Number One in the fifth Division; which Drift Way is to be Secured only by Gates or Barrs. This Lott was conveyed to me, by the Committee of the Town of Braintree in 1765.Also another Lott of Pasture, now lying with the former, containing Twenty Acres more or less, bounded Southerly on Land of Lemuel Veasie Westerly on Land lately of Caleb and Adam Hubbart, Northerly on the afore Said Lott Number three in the fourth Division Easterly on Land of the Said John Adams, or however otherwise bounded being the Pasture I bought of James Thayer Junr and Mary Wales Thayer his Wife in 1785. Also that Part of the Eight Acres of fresh Meadow given me by my Father  which is now fenced in with the two Pastures before described for the sake of Supplying them with Water, being four Acres more or less. Also Three Pieces of Salt-Marsh, vizt. one containing about five of six acres more or less, which I bought of Leonard Vassall Borland, situated in Said Quincy and bounded by the Town River, by Jonathan Baxters Land and by Land lately in Possession of Joshua Hubbart deceased.Also another Piece of Salt Marsh in Quincy containing about five acres more or less, part of which belonged heretofore to James Faxon, and the other Part to David Bass, and is bounded Northerly on Upland of the said David Bass, Easterly partly on Upland and partly on Salt Marsh of the Said David Bass, Southerly on Upland of Vose, or lately of the said David Bass Westerly on Salt MarshAlso another Piece of Salt Marsh, at a Place called Penny Ferry, in Milton in said County of Norfolk, containing two acres and three Quarters, more or less bounded Easterly partly on the Creek and partly on Marsh formerly of William Penniman, Southerly on Marsh belonging to Dorchester Church or School, Westerly on Marsh formerly of Samuel Fenno, and Northerly on Marsh formerly belonging to a Mr Sumner and partly on Marsh formerly belonging to Samuel Fenno, or however otherwise bounded being the Marsh given by my Father in his Will to my Brother Elihu Adams and purchased of him by me, on the 29th. of April 1769To Have and to hold all the afore described Lands Tenements and Hereditaments to the said John Quincy Adams, and his Heirs, to his and their Use and Behoof forever; And I do covenant with the said John Quincy Adams his Heirs and Assigns, that I am lawfully Seized in Fee of the Premisses, that they are free of all Encumbrances, Excepting the Flowing of the Millpond in Quincy for Six months in the year, and the Leases for the present year of Parts of the Premisses to The Reverend Mr Whitney, to Mr Brisler and Mr Thomas Adams, that I have good Right to Sell and convey the same to the said John Quincy Adams, and that I will warrant and defend the same to the said John Quincy Adams and his Heirs and Assigns forever, against the Lawfull Claims and demands of all Persons. And Abigail the Wife of me the said John Adams, in Acknowledgement of her free consent to these Presents, and voluntary Surrender, of all her Right of Dower and power of Thirds in the Premisses, hath hereunto Sett her hand and Seal this Eighth Day of August Anno Domini 1803
					John AdamsAbigail Adams
				Signed, Sealed and delivered in presence of UsBenjn. BealeGeo W Beale
				

					Norfolk, s.s. Quincy Aug: 13 1803Then the above named John Adams and Abigail Adams acknowledged the above Instrument by them subscribed, to be their free Act and Deed. Before me
				
					John Gardner Justice Peace—
				
				Norfolk ss. Dedham September 24th. 1803.Received and recorded. Livo. 21. folo. 32. and examd. By Elipht. PondRegr.